Citation Nr: 0615445	
Decision Date: 05/26/06    Archive Date: 06/06/06	

DOCKET NO.  04-11 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
bilateral, postoperative glaucoma.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1993 to 
September 1994.  He was separated from service as a result of 
medical disability, including disability associated with this 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine (although the veteran's claims folder is 
now administered by the Detroit MI RO).  That rating decision 
granted an increased evaluation from 30 to 60 percent for the 
veteran's service-connected bilateral, postoperative 
glaucoma.  Additionally, during the pendency of the appeal, 
the Detroit RO granted the veteran an increased evaluation 
from 60 to 70 percent in a May 2004 rating decision, and made 
this increase payable from the veteran's date of claim for 
increase in September 2003.  For the reasons provided below, 
however, the case will be remanded for additional evidentiary 
development to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


REMAND

Historically, the veteran's service-connected glaucoma was 
evaluated as 30 percent disabling from June 2000, and 70 
percent from September 2003.  

VA examination in September 2003 noted the veteran's history 
of progressive, severe glaucoma in both eyes, including 
trabeculectomy surgery in both eyes for treatment of 
glaucoma.  In August 2003, a postoperative complication 
caused the development of left eye endophthalmitis, to the 
point where the veteran's left eye had light perception only.  
Corrected vision in the better right eye was 20/100.  

A little over one year later in October 2003, a Michigan 
Department of Labor vision evaluation confirmed left eye 
light perception only, but corrected right eye vision had 
deteriorated to 20/225.  

A VA outpatient treatment record from March 2004 noted right 
eye visual acuity decreased to 20/400 uncorrected, but there 
was no report about best corrected right eye vision, which is 
necessary to evaluate the veteran in accordance with the 
Schedular criteria at 38 C.F.R. § 4.84a (2005).  

The Board notes that based solely upon the veteran's end 
stage glaucoma, the RO has already granted the veteran a 
total rating based upon individual unemployability, also 
effective from September 2003, and has granted the veteran 
the appropriate K-1 award of special monthly compensation.  
Nonetheless, the veteran's service-connected, postoperative 
bilateral glaucoma is shown to have been rapidly advancing, 
and the most recent formal VA examination of the veteran's 
eyes for rating purposes is now some 30 months old.  

Accordingly, the case is REMANDED to the RO for the following 
action. 

1.  The veteran should be provided 
additional VCAA notice of the evidence 
necessary to warrant an increased 
evaluation for his service-connected 
bilateral end-stage glaucoma, and any 
additional VCAA notice with respect to 
downstream issues in accordance with 
Dingess-Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The veteran should be forwarded 
appropriate medical releases which he 
should be instructed to complete in full 
for all treatment provided him by Dr. 
Joseph Hosner in Kalamazoo MI for 
glaucoma from 1995 to present, and for 
Drs. Zheutlin, Garber and Glaza of the 
Vitreo-Retinal Associates from 2003 to 
present.  Upon proper completion and 
return to the RO, the RO should collect 
all records identified.  All records 
obtained should be added to the claims 
folder.  

3.  The veteran should thereafter be 
referred for a special VA examination of 
his bilateral, postoperative glaucoma.  
The claims folder need not be forwarded 
to the ophthalmologist conducting the 
examination.  The report of examination 
should be thorough and complete, and 
include a report of best corrected vision 
for each eye, and otherwise accurately 
address the VA Schedular criteria for VA 
eye disability evaluations.  

4.  Upon completion of the above 
development, the RO should again address 
the issue on appeal.  The RO should note 
that the assignment of Diagnostic Codes 
changes with changes in the veteran's 
best corrected visual acuity under  
38 C.F.R. § 4.84a, Table IV.  If the 
decision is not to the veteran's 
satisfaction, he and his representative 
must be provided with a supplemental 
statement of the case, and offered an 
opportunity to respond.  The case should 
then be returned to the Board after 
compliance with appellate procedures.  
The veteran need do nothing until further 
notified.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



